            Case 07-10416-BLS         Doc 11559       Filed 12/06/19     Page 1 of 13



                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

______________________________________
                               :
In re:                         :                      Chapter 11
NEW CENTURY TRS HOLDINGS, INC, :
et al.,                        :                      Case No. 07-10416 (BLS)
                                                  :   (Re: docket no. 11553)
                  Debtors.             :
_______________________________________

Michael D. Lynch and                                  Victoria A. Guilfoyle, Esquire
Candence B. Lynch                                     Bryan J. Hall, Esquire
12860 SW 21st Street                                  Blank Rome LLP
Miami, FL 33175                                       1201 Market Street, Suite 800
Movants                                               Wilmington, DE 19801

                                                      Mark S. Indelicato, Esquire
                                                      Jeffrey Zawadzki, Esquire
                                                      Hahn & Hessen LLP
                                                      488 Madison Avenue
                                                      New York, NY 10022

                                                      Co-counsel for the former Trustee of
                                                      the New Century Liquidating Trust


                                 MEMORANDUM ORDER 1

       Before the Court is a motion to reopen the chapter 11 bankruptcy case of New

Century TRS Holdings, Inc. 2 filed by Michael D. and Candence B. Lynch (the




       1 This Memorandum Order constitutes the Court’s findings of fact and conclusions of law under
Rule 52 of the Federal Rules of Civil Procedure, made applicable to this proceeding by Rule 7052 of
the Federal Rules of Bankruptcy Procedure.
       2 The Amended Motion to Reopen Chapter 11 Bankruptcy Case to Permit the Filing of an

Adversarial Complaint Against the New Century Liquidating Trust and Alan M. Jacobs in his
Capacity as the Liquidating Trustee of the New Century Liquidating Trust (the “Motion to Reopen”)
(Docket No. 11553).

                                                 1
               Case 07-10416-BLS        Doc 11559   Filed 12/06/19   Page 2 of 13



“Movants”). After a hearing held on November 19, 2019, and after due deliberation,

the Court hereby FINDS and follows:

A.        Background of the Delaware Bankruptcy Case

          1.     On April 2, 2007, New Century TRS Holdings, Inc. and related entities

(the “Debtors”) filed voluntary petitions for relief under chapter 11 of the United

States Bankruptcy Code in this Court.

          2.     On July 15, 2008, the Court entered an order (the “Original

Confirmation Order”) 3 confirming the Second Amended Joint Chapter 11 Plan of the

Debtors and the Official Committee of Unsecured Creditors Dated as of April 23, 2008

(the “Original Plan”). 4

          3.     On August 1, 2008, the Original Plan became effective and, pursuant to

its terms, the New Century Liquidating Trust Agreement was executed, thereby

creating the New Century Liquidating Trust (the “NCL Trust”) and appointing Alan

M. Jacobs as Trustee of the Trust (the “New Century Trustee”). 5

          4.     After the United States District Court for the District of Delaware

issued an opinion reversing the Original Confirmation Order, on November 20, 2009,

the Court entered an Order confirming the Modified Second Amended Joint Chapter

11 Plan of Liquidation (the “Modified Plan”), which became effective on December 1,

2009. 6




          3 Docket No. 8596.
          4 Docket No. 6412.
          5 Docket No. 8705.
          6 Docket Nos. 9957, 9905, and 9976.


                                                2
           Case 07-10416-BLS     Doc 11559    Filed 12/06/19   Page 3 of 13



      5.     The Modified Plan (i) confirmed that all actions taken by the New

Century Trustee subsequent to the Original Effective Date were valid and binding;

(ii) adopted, ratified and confirmed the formation of the NCL Trust as of the Original

Effective Date; (iii) adopted, ratified and confirmed the Trust Agreement as of the

Original Effective Date; and (iv) adopted, ratified and confirmed the appointment of

Alan M. Jacobs as trustee of the NCL Trust as of the Original Effective Date.

      6.     Paragraph 69 of the Modified Confirmation Order entered in the New

Century bankruptcy case provides, in pertinent part:

      General Authority. [T]he Liquidating Trust . . . shall execute such
      documents, and take such other actions, as are necessary to effectuate
      the transactions provided for in this Modified Plan. Additionally, with
      respect to mortgage loans purchased from one or more of the Debtors
      prior to or subsequent to the Petition Date, the Liquidating Trust shall
      execute, upon written request, and at the expense of the requesting
      party, any powers of attorney as shall be prepared by the requesting
      party and reasonably satisfactory to the Liquidating Trustee, as
      applicable, necessary to fully effectuate the transfer of such loan or
      otherwise to effect the appropriate transfer of record title or interest
      in such loan, including, without limitation, any powers of attorney as
      may be necessary to allow the purchaser of such mortgage loan from
      such Debtor (including any trustee or servicer on behalf of the
      purchaser) to complete, execute and deliver, in the name of and on
      behalf of the applicable Debtor or the Liquidating Trust, any required
      assignments of mortgage or instruments of satisfaction, discharge or
      cancellation of mortgages, mortgage notes or other instruments
      related to such mortgage loan; provided, however, that the party
      making the requests presents evidence reasonably satisfactory to the
      Liquidating Trustee, as the case may be, of the validity of the transfer
      being effectuated and that the loan being transferred was purchased
      from the applicable Debtor; provided, further, that the Liquidating
      Trust shall not be liable for the actions of the requesting party under
      any such powers of attorney . . . .

      7.     On May 18, 2016, the Court entered an order authorizing the New

Century Trustee to destroy the Debtors’ and the NCL Trust’s records and documents


                                          3
            Case 07-10416-BLS      Doc 11559   Filed 12/06/19   Page 4 of 13



(collectively, the “Records”) subject to certain procedures in that order (the

“Document Destruction Order”). 7

      8.      On August 25, 2016, the Court entered a Final Decree closing the

chapter 11 cases, discharging the New Century Trustee of his obligations under

paragraph 69 of the Modified Confirmation Order, and fully releasing and

discharging the New Century Trustee of his duties an obligations as trustee to the

NCL Trust (other than certain ministerial obligations related to NCL Trust wind

down and Records destruction). 8

      9.      On September 30, 2016, the New Century Trustee made a final

distribution of the NCL Trust assets. 9

B.    Background of the Movants’ Loan and the Florida Bankruptcy Case

      10.     On or about June 2, 2004, Michael D. Lynch executed a promissory note

(the “Note”) in favor of New Century Mortgage Corporation (“NCMC”) in the principal

amount of $224,000 (the “Loan”) secured by a mortgage (the “Mortgage”) executed by

the Movants granting a lien upon real property located in Miami, Florida (the “Real

Property”).

      11.     On July 24, 2012, the Movants filed a voluntary petition under chapter

7 of the United States Bankruptcy Code in the Bankruptcy Court for the Southern

District of Florida (the “Florida Bankruptcy Case”). 10




      7 Docket No. 11486.
      8 Docket No. 11535.
      9 Docket No. 11539.
      10 Case No. 12-27731-AJC.


                                           4
             Case 07-10416-BLS        Doc 11559       Filed 12/06/19     Page 5 of 13



       12.     On February 19, 2013, Deutsche Bank National Trust Company

(“Deutsche Bank”) as Trustee for New Century Home Equity Loan Trust Series 2004-

A Asset Backed Pass Through Certificates, Series 2004-A (the “Securitized Trust”),

filed a notice of appearance and request for service in the Florida Bankruptcy Case

as the secured creditor under the Note and Mortgage.

       13.     On February 26, 2013, the Movants filed a motion against Deutsche

Bank in the Florida Bankruptcy Case to compel production of the Note, Mortgage and

all assignments of the mortgage. 11 The Motion to Compel was denied by Order dated

April 5, 2013. 12

       14.     On October 23, 2014, Movants filed an adversary proceeding against

Deutsche Bank, as Trustee for the Securitized Trust, and Ocwen Loan Servicing LLC

(“Ocwen”) seeking declaratory judgment that Deutsche Bank and Ocwen were not the

owners of the Loan and could not enforce it against the Movants (the “Florida

Adversary Proceeding”). 13

       15.     In the summer of 2016, in accordance with paragraph 69 of the Modified

Confirmation Order, and at the request of Deutsche Bank and Ocwen, the NCL Trust,

as successor to NCMC: (i) prepared a “business records” affidavit explaining the sale

of the Note and Mortgage (the “Walker Affidavit”), 14 and (ii) executed a Limited



       11 Florida Bankruptcy Case, docket no. 85.
       12 Florida Bankruptcy Case, docket no. 112.
       13 Adv. Case No. 14-01786-AJC. See Former Trustee Objection (docket no. 11556), Ex. 1.
       14 Former Trustee Objection (docket no. 11556) (“Trustee Obj.”), Ex. 2. The Affidavit provides

(among other things) that “[f]ollowing origination of the Loan, NCMC sold the Loan to NC Capital
[Corporation], who, in turn, sold the Loan to New Century Mortgage Securities, Inc. On or about
August 4, 2004, the Loan was transferred to, and securitized as part of, the New Century Home Equity
Loan Trust, Series 2004-A.” Id. at ¶ 7.

                                                 5
            Case 07-10416-BLS            Doc 11559   Filed 12/06/19   Page 6 of 13



Power of Attorney (the “LPOA”) 15 appointing Deutsche Bank, as the Securitization

Trustee, as NCMC’s attorney-in-fact with respect to the mortgage loans originated by

NCMC and transferred to, and securitized as part of, the Securitized Trust (including

the Movant’s Loan) for the limited purpose of, inter alia, executing such

documentation as necessary to correct or otherwise remedy any errors or deficiencies

contained in any documentation prepared or executed by NCMC, and relating to or

evidencing the transfer of such mortgage loans.

      16.     On February 15, 2017, Deutsche Bank and Ocwen filed a motion for

summary judgment in the Florida Adversary Proceeding (the “Summary Judgment

Motion”), attaching the Walker Affidavit and an allonge making the Loan payable

to the Securitization Trustee that was executed by Deutsche Bank pursuant to the

LPOA.

      17.     The Movants opposed the Summary Judgment Motion and cross-moved

for summary judgment in their favor, arguing, among other things, that the Walker

Affidavit and the LPOA were “void ab initio.” 16

      18.     By Order dated June 8, 2017, the Florida Bankruptcy Court granted

Deutsche Bank and Ocwen’s Summary Judgment Motion and denied the Movants’

cross-motion for summary judgment. 17 On November 9, 2017, the United States

District Court for the Southern District of Florida (the “Florida District Court”)

affirmed the Florida Bankruptcy Court’s decision, 18 and on November 15, 2018, the


      15 Trustee Obj., Ex. 3.
      16 Trustee Obj. Ex. 4 and Ex. 5.
      17 Trustee Obj., Ex. 7.
      18 Trustee Obj., Ex. 11.


                                                6
              Case 07-10416-BLS         Doc 11559        Filed 12/06/19      Page 7 of 13



United States Court of Appeals for the Eleventh Circuit (the “Eleventh Circuit

Court”) affirmed the Florida District Court’s decision. 19 On May 20, 2019, the United

States Supreme Court denied the Movants’ petition for a writ of certiorari. 20

C.      The Movants’ Motion to Reopen the New Century Bankruptcy Case

        19.     On November 7, 2019, the Movants filed the Motion to Reopen for the

limited purpose of allowing Movants to file an adversary proceeding against the NCL

Trust and New Century Trustee asserting claims for (i) lack of legal authority, (ii)

negligence, (iii) gross negligence, and (iv) intent to defraud in connection with the

preparation of the Walker Affidavit and execution of the LPOA, which the Movants

assert caused them to suffer injuries.

        20.     The New Century Trustee filed an objection to the reopening of the

Debtors’ chapter 11 bankruptcy cases.

                                              STANDARD

        21.     Pursuant to Section 350(b) of the Bankruptcy Code, a bankruptcy court

may reopen a closed case “to administer assets, to accord relief to the debtor, or for

other cause.” 21




        19 Trustee Obj., Ex. 17.
        20 Trustee Obj., Ex. 24. The Movants’ litigation before the Florida Bankruptcy Court, that was
appealed to and heard by the Florida District Court and the Eleventh Circuit Court, along with the
petition for writ of certiorari before the United States Supreme Court, is collectively referred to herein
as the “Florida Litigation.”
        21 11 U.S.C. § 350(b); see also Fed. R. Bankr. P. 5010.


                                                    7
             Case 07-10416-BLS         Doc 11559      Filed 12/06/19      Page 8 of 13



       22.     Whether to reopen the case is within the discretion of the bankruptcy

court. 22 “This discretion depends upon the circumstances of the individual case and

accords with the equitable nature of all bankruptcy proceedings.” 23

       23.     The Movant bears the burden of demonstrating circumstances sufficient

to justify the reopening of the bankruptcy case. 24 Courts consider a variety of non-

exclusive factors when deciding whether to reopen a case, including:

               (i)     the length of time that the case was closed;
               (ii)    whether a non-bankruptcy forum, such as a state court,
                       has the ability to determine the dispute to be posed by the
                       debtor were the case reopened;
               (iii)   whether prior litigation in bankruptcy court implicitly
                       determined that the state court would be the appropriate
                       forum to determine the rights, post-bankruptcy, of the
                       parties;
               (iv)    whether any parties would be prejudiced were the case
                       reopened or not reopened;
               (v)     the extent of the benefit which the debtor seeks to achieve
                       by reopening; and
               (vi)    whether it is clear at the outset that the debtor would not
                       be entitled to any relief after the case were reopened. 25




       22   In re Rashid, Civ. No. 04-1585, 2004 WL 2861872, * 3 (E.D. Pa. Dec. 13, 2004) (citing
Donaldson v. Bernstein, 104 F.3d 547, 551 (3d Cir.1997); Judd v. Wolfe, 78 F.3d 110, 116 (3d
Cir.1996)). A decision denying a motion to reopen “is binding on review absent a clear showing that
there was an abuse of discretion.” Batstone v. Emmerling (In re Emmerling), 223 B.R. 860, 864
(B.A.P.2d Cir.1997) (citations omitted).
         23 Citizens Bank & Trust Co. v. Case (In re Case), 937 F.2d 1014, 1018 (5th Cir.1991).
         24 Rashid, 2004 WL 2861872 at *3 (citing In re Cloninger, 209 B.R. 125, 126 (Bankr. E.D. Ark.

1997); In re Nelson, 100 B.R. 905 (Bankr. N.D. Ohio 1989)).
         25 In re Fansteel, Inc., Case No. 02-10109, 2017 WL 3822724, *5 (Bankr. D. Del. Aug. 8, 2017)

(citing In re Antonious, 373 B.R. 400, 405-06 (Bankr. E.D. Pa. 2007) (citations omitted)).

                                                  8
              Case 07-10416-BLS         Doc 11559       Filed 12/06/19      Page 9 of 13



        24.     “Generally, a bankruptcy case should remain closed if no valid purpose

would be served if the matter were reopened.” 26

                                           DISCUSSION

        25.     The Movants argue that this Court has jurisdiction to hear the claims

asserted in the proposed adversary complaint because those claims require the

interpretation, implementation, consummation, execution or administration of the

confirmed plan and the Liquidating Trust Agreement. 27                   The Movants assert that

this Court should determine whether the NCL Trust and the New Century Trustee

acted without authority in the creation and execution of the Walker Affidavit and the

LPOA.

        26.     The New Century Trustee opposes reopening the cases to litigate the

Movants’ claims disputing the validity of the Walker Affidavit, the LPOA, and the

transfer to of the Loan because, he argues, those claims have already been fully and

finally litigated in the Florida District Court, and upheld on appeal through the

Eleventh Circuit, and a (denied) petition for writ of certiorari to the United States



        26  Rashid, 2004 WL 2861872, *4 (citing In re Carberry, 186 B.R. 401, 402 (Bankr.E.D.Va.1995)
(noting that a bankruptcy case should remain closed “where it appears that [reopening the case] would
be futile and a waste of judicial resources”)).
         27 The Movants rely on Binder v. Price Waterhouse & Co., LLP (In re Resorts Int’l, Inc.), 372

F.3d 154 (3d Cir. 2004), in which the Third Circuit Court held that bankruptcy courts have post-
confirmation jurisdiction to hear claims when a sufficiently close nexus exists between the dispute and
the confirmed plan; in particular, the Third Circuit determined that “[m]atters that affect the
interpretation, implementation, consummation, execution, or administration of the confirmed plan
will typically have the requisite close nexus.” Id. at 167. The Resorts Court also notes that: “[w]hether
a matter has a close nexus to a bankruptcy plan or proceeding is particularly relevant to situations
involving continuing trusts, like litigation trusts, where the plan has been confirmed, but former
creditors are relegated to the trust res for payment on account of their claims. To a certain extent,
litigation trusts by their nature maintain a connection to the bankruptcy even after the plan has been
confirmed.” Id.


                                                   9
             Case 07-10416-BLS         Doc 11559       Filed 12/06/19     Page 10 of 13



Supreme Court. The New Century Trustee asserts that the Movants’ claims are

barred by the doctrines of collateral estoppel and res judicata.

       27.     Collateral estoppel (or issue preclusion) bars relitigation of an issue

when (i) the identical issue was previously adjudicated; (ii) the issue was actually

litigated; (iii) the previous determination was necessary to the decision; and (iv) the

party being precluded from relitigating the issue was fully represented in the prior

action. 28 The Third Circuit also considers whether the party being precluded “had a

full and fair opportunity to litigate the issue in question in the prior action” and

“whether the issue was determined by a final and valid judgment.” 29

       28.     The underlying basis of the Movants’ claims in the proposed adversary

complaint is that the New Century Trustee was lacked legal authority and was

negligent or grossly negligent in performing his duties when he executed the LPOA

and authorized the execution of the Walker Affidavit, which allowed Deutsche Bank,

acting under the LPOA, to execute the allonge.                  The Movants seek declaratory

judgment that the LPOA, the Walker Affidavit and the allonge are void ab initio and

seek judgment in their favor for injuries caused to the Movants based on those

documents. 30

       29.     Collateral estoppel applies here because the issues about the validity of

the LPOA, the Walker Affidavit, and the allonge are identical to the issues pursued

by the Movants and finally decided in the Florida Litigation. The validity of the


       28 Jean Alexander Cosmetics, Inc. v. L’Oreal USA, Inc., 458 F.3d 244, 249 (3d Cir. 2006) (citing
Henglein v. Colt Indus. Operating Corp., 260 F.3d 201, 209 (3d Cir. 2001)).
       29 Id. (citations omitted).
       30 The Motion to Reopen, ¶ 35 - ¶ 36.


                                                  10
              Case 07-10416-BLS         Doc 11559       Filed 12/06/19      Page 11 of 13



LPOA and the Walker Affidavit were necessary to the final judgment and the

Movants had a full and fair opportunity to litigate the issues in the Florida

Litigation. 31

        30.      The doctrine of res judicata (or claim preclusion) “bars repetitious

litigation based on the same cause of action.” 32 It applies when (i) there was a final

judgment on the merits in a prior suit, (ii) involving the same parties or their

privities, and (iii) the present suit is based on the same cause of action. 33 In the

present case, there was a final judgment on the merits in the Florida Litigation and,

because of the “mutual or successive relationship to the same right of property” 34

between the New Century Trustee and Deutsche Bank and Ocwen, there was privity

between the parties.




        31  The New Century Trustee points out that the Movants asserted the same arguments that
the Walker Affidavit was hearsay, the LPOA was defective or invalid, and the allonge was void ab
initio in their briefs before the Florida Bankruptcy Court, the Florida District Court, the Eleventh
Circuit Court and the petition for certiorari before the United States Supreme Court. See Trustee’s
Obj., Ex. 4 (Movants’ Response in Opposition to the Summary Judgment Motion) at ¶ 42; Ex. 5
(Movants’ Cross-Motion for Summary Judgment) at ¶¶ 26-30; Ex. 8 (Movants’ Brief in Florida District
Court) at pp. 25-28, 41-45; Ex. 9 (Movants’ Reply Brief in Florida District Court) at pp. 10-12, 15-17;
Ex. 15 (Movants’ Brief in the Eleventh Circuit Court) at pp.20-27, 30-31; Ex. 16 (Movants’ Reply Brief
in the Eleventh Circuit Court) at pp. 11-12; and Ex. 23 (Movants’ Petition for a Writ of Certiorari) at
pp. 24-25, 27-28. The Florida District Court affirmed the decision by the Florida Bankruptcy Court
that the Walker Affidavit was admissible, valid and reliable (see Trustee’s Obj., Ex. 10 at pp. 3-6), and
that the allonge was valid (see id. at p. 8). The Eleventh Circuit Court affirmed the decisions of the
Florida Bankruptcy Court and the Florida District Court. See Trustee’s Obj., Ex. 17.
         32 Digene Corp. v. Ventana Medical Sys., Inc., 511 F. Supp. 2d 407, 412 (D. Del. 2007) (quoting

Cramer v. General Telephone & Electronics Corp., 582 F.2d 259, 266 (3d Cir. 1978)).
         33 Digene, 511 F.Supp.2d at 412 (citing CoreStates Bank v. Huls America, Inc., 176 F.3d 187,

194 (3d Cir. 1999)); Williams v. Atlantic Law Group, LLC, 174 F.Supp.3d 874, 879 (D. Del. 2016) (citing
United States v. Athlone Indus., Inc., 746 F.2d 977, 983 (3d Cir. 1984)).
         34 “In its broadest sense, ‘privity’ is defined as mutual or successive relationships to the same

right of property, or such an identification of interest of one person with another as to represent the
same legal right.” Greenway Center, Inc. v. Essex Ins. Co, 475 F.3d 139, 149 (3d Cir. 2007) (quoting
Ammon v. McCloskey, 440 Pa. Super. 251, 261, 655 A.2d 549 (1995) (in turn, quoting BLACK’S LAW
DICTIONARY (5th ed. 1979)).

                                                   11
             Case 07-10416-BLS         Doc 11559      Filed 12/06/19     Page 12 of 13



      31.       When “deciding whether two suits are based on the same ‘cause of

action,’ [it is proper to] take a broad view, looking to whether there is an essential

similarity of the underlying events giving rise to the various legal claims.” 35 Courts

should consider “(1) whether the acts complained of and the demand for relief are the

same (that is, whether the wrong for which redress is sought is the same in both

actions); (2) whether the theory of recovery is the same; (3) whether the witnesses

and documents necessary at trial are the same (that is, whether the same evidence

necessary to maintain the second action would have been sufficient to support the

first); and (4) whether the material facts alleged are the same.” 36

      32.       The foregoing factors are present here. The Movants’ proposed

adversary proceeding complains of the same acts, is based on the same theory of

recovery (i.e., the lack of authority to create and the invalidity of the LPOA and the

Walker Affidavit), involves the same disputed documents and evidence, and the same

underlying material facts. Res judicata applies here.

      33.       Assuming, however, that the Movants’ proposed claims against the New

Century Trustee for negligent or grossly negligent acts can be distinguished from

those pursued in the Florida Litigation, this Court concludes that the New Century

Trustee acted as specifically directed by paragraph 69 of the Modified Confirmation




      35   Williams, 174 F.Supp.3d at 879 (quoting CoreStates, 176 F.3d at 194).
      36   Id. (quoting Athlone, 746 F.2d at 984).

                                                 12
             Case 07-10416-BLS         Doc 11559       Filed 12/06/19     Page 13 of 13



Order. The Third Circuit has recognized that “bankruptcy trustees are covered by

quasi-judicial immunity when acting pursuant to an express court order.” 37

       34.     Applying the standard for reopening a bankruptcy case to the facts and

circumstances before me, I conclude that no valid purpose will be served by reopening

this case because the Movants’ proposed adversary proceeding claims are barred by

collateral estoppel and res judicata. The Movants are not prejudiced because they

have already had a full and fair opportunity to litigate their claims through the

Florida Litigation. Moreover, the New Century Trustee is immune from suit when

acting as directed by an order of this Court.

       Accordingly, it is hereby:

       ORDERED that the Motion to Reopen is DENIED.

                                                       BY THE COURT:




                                                       ____________________________
                                                       Brendan Linehan Shannon
                                                       United States Bankruptcy Judge
Dated: December 6, 2019
       Wilmington, Delaware




       37 Phoenician Mediterranean Villa, LLC v. Swope (In re J&S Properties, LLC), 872 F.3d 138,
150 (3d Cir. 2017) (citing In re Harris, 590 F.3d 730, 742 (9th Cir. 2009); Boullion v. McClanahan, 639
F.2d 213, 214 (5th Cir. 1981)).

                                                  13
